DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 1-21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.
 
Applicants' arguments, filed 05/13/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 

Claims 1-21 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacy et al (U.S. Patent No. 6,096,338 issued on 08/01/2000; of record) in view of Chen et al (U.S. Patent Application Pub. No. 2003/0077297 published on 04/24/2003; of record).
Lacy et al teach pharmaceutical compositions comprising a carrier system (i.e., a solubilizing agent) in which a hydrophobic drug is dissolved therein (i.e., 100% solubilized hydrophobic drug) (col 4, lines 21-30 and claims 9, 15, 16, 20, and 21) wherein the hydrophobic drug is uniformly dispersed (i.e., homogeneous) in the solubilizing agent (col 14, lines 28-34) and wherein, in an exemplary embodiment, the dissolved hydrophobic drug is a combination of progesterone and estradiol (claim 14) and a method of treating a menopause symptom in a woman (i.e., a human being having a uterus) comprising administering an effective amount of the composition (Example 5 at cols 21-22).
Lacy et al further teach the method the amount of hydrophobic drug in the composition ranges from 0.1% to 50% by weight based on the weight of the final composition and that the amount can be modulated based on the desired therapeutic effect from the drug concerned and the specific bioavailability of the formulation (col 13, lines 25-34).
Lacy et al further teach the composition wherein the carrier system may also comprise a mixture of lipophilic surfactants (col 6, lines 44-49), including, e.g., glyceryl caprylate/caprate (Capmul® MCM) (i.e., mono- and diglycerides of capric and caprylic acid) (table of mono- and/or di-glycerides of fatty acids (Class 2 lipophilic surfactants) at 
Lacy et al further teach the method wherein the amount/proportions of lipophilic surfactant/digestible oil discussed above generally ranges from 5-60% or 10-90% can be modulated based on the sufficiency to counteract lipolysis-inhibiting properties of the hydrophilic surfactant (col 10, lines 34-67 to col 11, lines 1-12).
Lacy et al further teach the method wherein the composition is encapsulated in a gelatin capsule (col 14, lines 52-60; Example 5 at col 21; Example 6 at col 22; and Example 7 at cols 22-23).
Although Lacy et al teach that the uniformly solubilized hydrophobic drug can be a combination of progesterone and estradiol and an embodiment wherein the carrier of a C8 glyceryl mono-/di-caprylate ester saturated oil and the recited amounts of C6-C12 oil and hormones overlap and/or lie within the concentration ranges, Lacy et al do not teach the specific amounts of each hormone as recited in the claims, wherein the progesterone is micronized and partially solubilized, and that the solubilizing agent/digestible oil carrier system is specifically a combination of (i.e., lauroyl macrogol-32 glyceride or saturated polyglycolized glycerides) (i.e., Gelucire® 44/14) and mono- and diglycerides of capric and caprylic acid (i.e., Capmul® MCM)
® 44/14 (i.e., lauroyl macrogol-32 glyceride or saturated polyglycolized glycerides) (para [0189], [0192], [0193], [0322], and Example 7 at para [0340]) as well as mono- and diglyceride surfactants such as Capmul® MCM (i.e., glyceryl caprylate/caprate) (para [0147] and Example 52 at para [0371]) and wherein the combination of progesterone and estradiol in the method is used for hormone replacement therapy (para [0051]).
Chen et al further teach the method wherein the hormone combination of estradiol and progesterone has a dosage strength preferably ranging from 0.5-2 mg of estradiol and 25-150 mg of progesterone (para [0366]; see also Example 45 at para [0360]).
Chen et al additionally teach wherein a significant fraction of the solubilized drug will release rapidly, providing for rapid onset, while the suspended drug may be formulated for delayed and/or sustained release (Abstract). Particle size distribution and surface properties can be critical factors affecting the release of the active agent from the particulate. In general, the smaller the particle size, the faster the release of the active agent, due to the larger total surface area available for dissolution and a higher surface-to-volume ratio. To increase the release rate of the active agent from the 
As to claims 1-21, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the progesterone and estradiol composition of the method of Lacy et al by specifically using a combination of Capmul® MCM and Gelucire® 44/14, each lipophilic surfactant taught by Chen et al and optimizing the ratio/concentration of the progesterone and estradiol to the amounts recited in the claims because Lacy et al teach that the carrier may system may comprise of Capmul® MCM as well as a combination with other lipophilic surfactants/digestible oils and Chen et al teach that both Capmul® MCM and Gelucire® 44/14 are both particularly useful surfactants for a solvent system of hormone actives such as a combination of progesterone and estradiol and it is prima facie obvious to combine lipophilic surfactant/digestible oil with another, both useful as solvents for hormone actives such as progesterone and estradiol with a reasonable expectation of success and the claimed concentrations/ratios overlap or lie within the ranges recited by both Lacy et al and Chen et al and a prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) and both Lacy et al and Chen et al further teach that the amounts of each of the hormones and saturated C8 oil containing an ester of caprylic acid result-effective variables for determining optimum or workable ranges by routine experimentation based on the desired therapeutic effect from the drug 
	It would have been prima facie obvious to one of ordinary skill in the art to have micronized progesterone and have progesterone partially solubilized in order to obtain a desired release rate for progesterone since particle size and solubility affects release rate of active agents as taught by Chen et al. 
	 
Response to Arguments
	Applicant argues that a skilled artisan would not have combined Lacy with Chen to select the claimed combination of Capmul MCM and Gelucire 44/14. 
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Lacy discloses in col. 6, lines 44-45 that mixtures of suitable lipophilic surfactants, such as those listed above, may be used if desired. By disclosing “such as,” Lacy does not limit the suitable lipophilic surfactants for the mixture to the ones disclosed. Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated Gelucire 44/14 from the teachings of Chen as a suitable lipophilic surfactant.
 Furthermore, Lacy disclosing wherein Gelucire 37/06 is unsuitable does not mean that Gelucire 44/14 is unsuitable as well. There is no disclosure in Lacy to indicate that other Gelucire surfactants are unsuitable. Also, Lacy discloses in col. 6, lines 57-60 wherein an in vitro test permits the suitability of any lipophilic surfactant for the drug carrier system in question to be readily evaluated. Therefore, Lacy disclose 
Moreover, Chen not disclosing Capmul MCM and Gelucire 44/14 together does not mean it would not have been obvious to have used them together. Lacy discloses wherein there may be mixtures of lipophilic surfactants. Since Capmul MCM and Gelucire 44/14 are both lipophilic surfactants, it would have been obvious to one of ordinary skill in the art to have incorporated them both together. 

Applicant argues that Lacy teaches formulations that require the use of lipolysis associated with fat digestion in the aqueous environment of the gastrointestinal (GI) tract to solubilize lipophilic drugs and to improve bioavailability, not the claimed formulations that solubilize in oil-based systems to achieve comparable bioavailability.
The Examiner does not find Applicant’s argument to be persuasive. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP 2144 (IV). Thus, it is not necessary for Lacy to disclose formulating the claimed invention for the same reason (i.e. achieving similar bioavailability to commercially available formulations without the need for fat digestion or lipolysis) as Applicant.


Applicant argues that a skilled artisan would not have pursued Lacy’s formulations because Lacy’s progesterone-containing formulation (Example 5) significantly increased Cmax, which would be expected to increase side effects.
The Examiner does not find Applicant’s argument to be persuasive. According to paragraph [0021] of the instant specification, bioavailability may be measured by Cmax. Thus, an increase in Cmax means an increase in bioavailability. An increase in bioavailability is desirable as disclosed in col. 1. , lines 14-16 of Lacy. The instant specification also discloses in paragraph [0033] disclose wherein an increase in bioavailability is desirable. Thus, one of ordinary skill in the art would not have turned away from the teachings of Lacy because Lacy discloses an increased in Cmax. Furthermore, almost all medications have side effects, yet medications are still prescribed to patients because the benefits outweigh the side effects and not all patients develop side effects. As shown in the Table on page 17 of 20 of Applicant’s arguments, a small percentage of people had side effects at 200 mg and 400 mg. As such, Applicant argument that one would not have pursued Lacy’s formulation due to increase side effects is not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 stand rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 8,633,178, 8,846,648, 8,846,649, 8,933,059, 8,987,238, 8,987,237, 8,993,548, 9,006,222, 9,012,434, 9,114,145, 9,114,146, 9,301,920, 9,248,136, and 10,206,932 in view of Lacy et al and Chen et al as applied to claims 1-21 above. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of the above patents recite effective concentrations of a combination of progesterone and estradiol uniformly solubilized with a C6-C12 oil solubilizing agent.
Although each of the claims of the above U.S. patents may not recite a method of treating menopause in a woman with a uterus, both Lacy et al and Chen et al evidence that such compositions are useful for such method of treatment as set forth, supra.  
prima facie obvious to use the composition recited in the claims of the above U.S. patents in a method of treating menopause in a woman with a uterus by administering the composition to a subject in need thereof as taught by both Lacy et al and Chen et al because both Lacy et al and Chen et al teach that the effective amounts of the composition is particularly useful for treating menopause symptoms in women (i.e., a human being having a uterus) with a reasonable expectation of success.

Claims 1-21 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 13/843,362, 14/512,046, and 15/999,040 in view of Lacy et al and Chen et al as applied to claims 1-21 above. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of the above patents recite effective concentrations of a combination of progesterone and estradiol uniformly solubilized with a C6-C12 oil solubilizing agent.
Although each of the claims of the above copending applications may not recite a method of treating menopause in a woman with a uterus, both Lacy et al and Chen et al evidence that such compositions are useful for such method of treatment as set forth, supra.  
Therefore, it would have been prima facie obvious to use the composition recited in the claims of the above copending applications in a method of treating menopause in a woman with a uterus by administering the composition to a subject in need thereof as 
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1-21 are rejected.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/           Primary Examiner, Art Unit 1612